DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Rejoinder
Claims 1-3 and 10-15 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 4-9, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on January 10, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jennifer Turchyn on February 25, 2022.

The application has been amended as follows: 
	
1) Claim 1 reciting 

“A product, comprising a mixture of nicotine and camphor dissolved in a non-flavored oily carrier, the camphor being configured to inhibit a burning sensation from the nicotine, the non-flavored oily carrier including a mineral oil, a mineral oil derivative, a vegetable oil, a vegetable oil derivative, or any combination thereof”

has been rewritten to recite 

	--- A nicotine product, comprising a mixture of nicotine and camphor dissolved in a non-flavored oily carrier; wherein the camphor inhibits a burning sensation from the nicotine; and wherein the non-flavored oily carrier is selected from the group consisting of a mineral oil, a mineral oil derivative, a vegetable oil, a vegetable oil derivative, or any combination thereof ---.

2) Claim 2, line 1, the phrase “wherein the product includes” has been changed to --- wherein the product is ---.

3) Claim 3, line 2, the phrase “camphor is configured not to exhibit” has been replaced with --- camphor does not exhibit ---.

4) Claim 4 reciting 
	“A method of making a product comprising:
forming a mixture by combining nicotine and camphor dissolved in a non- flavored oily carrier, the camphor being configured to inhibit a burning sensation from the nicotine, the non-flavored oily carrier including a mineral oil, a mineral oil derivative, a vegetable oil, a vegetable oil derivative, or any combination thereof”

has been replaced with

---- A method of making a nicotine product comprising:

forming a mixture by combining nicotine and camphor dissolved in a non- flavored oily carrier; wherein the camphor inhibits a burning sensation from the nicotine; and wherein the non-flavored oily carrier is selected from the group consisting of a mineral oil, a mineral oil derivative, a vegetable oil, a vegetable oil derivative, or any combination thereof ---.

5) Claim 6, line 2, the term “in” has been replaced with --- into ---.

6) Claim 7, line 2, the term “in” has been replaced with --- into ---.

7) Claim 8, line 2, the phrase “the product includes the” has been replaced with --- the product is the ---.

8) Claim 9, line 2, the phrase “wherein the mixture is incorporated in” has been changed to --- wherein the product is ---.

9) Claim 11, line 2, the term “includes” has been replaced with --- is ---.

10) Claim 12, line 2, the term “includes” has been replaced with --- is ---.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071. The examiner can normally be reached Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEZAH ROBERTS/           Primary Examiner, Art Unit 1612